Broyles, C. J.
The accused was convicted of seduction. The undisputed evidence showed that he had sexual intercourse with a virtuous unmarried woman who yielded to him because of his persuasions and promise of marriage, made to her immediately before the intercourse. The defendant made no statement to the jury. Under these circumstances the verdict was authorized, and, as no error of law during the trial is complained of, this court is without authority to interfere. The case of O’Neill v. State, 85 Ga. 383 (11 S. E. 856), relied on by counsel for the plaintiff in error, is quite different from this case. In that case no persuasion was shown, but merely a bald promise to marry, which was made a month or two before the intercourse and not thereafter repeated.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.